Title: From George Washington to Bartholmew von Heer, 22 July 1782
From: Washington, George
To: von Heer, Bartholmew


                  
                     Sir
                     Philadelphia Monday July 22. 1782
                  
                  Immediately on receipt of this you will detach a Serjeant and Twelve of the best of your Men to Easton they will apply to the Quarter Master at that place for their Subsistance and await further orders.
                  With the Remainder of your Corps you will immediately proceed by Easy Marches, to the Army on the No. River—I am &c.
                  
               